UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                       Chapter 7
 TRANSCARE CORPORATION, et al.,
                                                       Case No. 16-10407-smb
                        Debtors.
 SALVATORE LAMONICA, as Chapter 7                      Adv. Proc. No. 18-01021-smb
 Trustee for the Estates of TransCare
 Corporation, et al.,                                                 JUDGMENT
                        Plaintiff,

          - against -

 LYNN TILTON, PATRIARCH PARTNERS
 AGENCY SERVICES, LLC, PATRIARCH
 PARTNERS, LLC, PATRIARCH PARTNERS
 MANAGEMENT GROUP, LLC, ARK II CLO
 2001-1 LIMITED, TRANSCENDENCE
 TRANSIT, INC. and TRANSCENDENCE
 TRANSIT II, INC.,
                    Defendants.

          For the reasons set forth in the Post-Trial Findings of Fact and Conclusions of Law, entered

July 6, 2020:

          1. Judgment is hereby entered in favor of Plaintiff Salvatore LaMonica against

Defendants Patriarch Partners Agency Services, LLC, Transcendence Transit, Inc. and

Transcendence Transit II, Inc., jointly and severally, in the amount of $39,200,000.00, plus pre-

judgment interest in the amount of $6,021,764.38, calculated for the period February 24, 2016

through July 14, 2020, for a total judgment in the amount of $45,221,764.38, plus post-judgment

interest at the rate prescribed by 28 U.S.C. § 1961.

          2. The claims of Defendant Patriarch Partners Agency Services, LLC are disallowed

pursuant to Bankruptcy Code section 502(d).
       3. The security interests and liens granted to Defendant Ark II CLO 2001-1 Limited under

its Security Agreement, dated as of January 15, 2016, with Debtor TransCare Corporation, as

Grantor, and Debtors TC Ambulance Corporation, TC Ambulance Group, Inc., TC Ambulance

North, Inc., TC Billing and Services Corp., TC Hudson Valley Ambulance Corp., TCBA

Ambulance, Inc., TransCare Harford County, Inc., TransCare Management Services, Inc.,

TransCare Maryland, Inc., TransCare ML, Inc., TransCare New York, Inc., TransCare

Pennsylvania, Inc. and TransCare Westchester, Inc., as Additional Grantors, are avoided and

preserved for the benefit of said Debtors’ respective estates, pursuant to Bankruptcy Code section

551; and Ark II CLO 2001-1 Limited’s proofs of claim herein shall accordingly be treated as

unsecured.

       4. Plaintiff shall recover nothing from Defendants Patriarch Partners, LLC, Patriarch

Partners Management Group, LLC and Ark II CLO 2001-1 Limited. The Court dismissed

Plaintiff’s claims against Defendants Patriarch Partners, LLC and Patriarch Partners Management

Group, LLC, and accordingly, the claims asserted by Defendants Patriarch Partners, LLC and

Patriarch Partners Management Group, LLC shall be allowed as unsecured claims.



       Pursuant to Rule 7054, Plaintiff’s time to apply for reasonable attorney’s fees is extended

until fourteen (14) days after the Judgment in Paragraph 1, above, has become final and non-

appealable.


Dated: New York, New York
       July ____, 2020

                                                    Honorable Stuart M. Bernstein
                                                    United States Bankruptcy Judge
